At a subsequent day in the same term, the opinion of the Court was delivered by
Weston C. J.
By the act regulating judicial process, statute of 1821, ch. 59, <§> 33, it is provided that the copies of private acts of the legislature, printed under the authority of the State, shall be received as good evidence thereof in all Courts of law. The act objected to at the trial, being thus authenticated, was properly received in evidence.
*363The plaintiffs in this action are neither grantees in the deed, an office copy; of which was received in evidence, nor do they claim as heirs, or set up any title or justification, as servants of the grantee or his heirs, they were therefore entitled to adduce in evidence the office copy read at the trial, under the thirty-fourth rule of this Court,

Judgment on the verdict.